Sherwood, J.
The proceedings in this case were commenced before Robert White, Esq., a circuit court commissioner for the county of Iosco, to compel the delivery of books and papers to the defendant under How. Stat. § 8589. The plaintiff claims that he was duly elected to the office of supervisor in the township of Sherman, in said county, on the 6th day of April, 1885, and that the books and papers which he seeks to recover of the defendant are those pertain ing to the office to which he claims to have been elected, and which are withheld by the defendant wrongfully. In the case *512of the Attorney General on relation of the plaintiff against the defendant, post p. 516, decided at the present term of this Court, it was held that the defendant is entitled to the office of supervisor in the said township of Sherman. That case necessarily rules this.
The judgment at the circuit, which was in favor of the defendant, must be affirmed with costs.
The other Justices concurred.